UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 08-5063


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CORNELIUS MCDONALD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:05-cr-01217-MJP-1)


Submitted:        August 20, 2009             Decided:   September 3, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     Robert Claude Jendron, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cornelius    McDonald   pled    guilty   to   possession    of   a

firearm   by   a   convicted   felon,    in   violation   of   18    U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2006), and was sentenced to 180

months in prison.     McDonald timely appealed.

          Counsel for McDonald filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether

McDonald was competent to enter his guilty plea.            McDonald was

informed of his right to file a pro se supplemental brief, but

has not done so.    Finding no error, we affirm.

          In the absence of a motion to withdraw a guilty plea

in the district court, we review for plain error the adequacy of

the guilty plea proceeding under Fed. R. Crim. P. 11.                United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                 Our

examination of the record shows that the district court fully

complied with the requirements of Rule 11.          McDonald’s plea was

knowingly, voluntarily and intelligently entered, and supported

by a factual basis.     We therefore find no error.

          In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.             This court

requires that counsel inform McDonald, in writing, of the right

to petition the Supreme Court of the United States for further

                                   2
review.    If    McDonald      requests    that    a   petition     be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court    for     leave   to   withdraw       from

representation.      Counsel=s motion must state that a copy thereof

was served on McDonald.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in   the    materials

before    the    court   and    argument      would    not    aid   the   decisional

process.



                                                                            AFFIRMED




                                          3